UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE EXCHANGE ACT For the transition period from to Commission File Number:333-114564 CHINA CARBON GRAPHITE GROUP, INC. (Name of Registrant as specified in its charter) Nevada 98-0550699 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) China Carbon Graphite Group, Inc. c/o Xinghe Yongle Carbon Co., Ltd. 787 Xicheng Wai Chengguantown XingheCounty Inner Mongolia, China (Address of principal executive office) (86) 474-7209723 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:22,522,120 shares of common stock are issued and outstanding as of May 16, 2011. CHINA CARBON GRAPHITE GROUP, INC. AND SUBSIDIARIES FORM 10-Q March 31, 2011 TABLE OF CONTENTS PARTI - FINANCIAL INFORMATION Page No. Item 1. Financial Statements: 1 Consolidated Balance Sheets at March 31, 2011 (unaudited) and December 31, 2010 1 Consolidated Statements of Income and Comprehensive Income for the Three months ended March 31, 2011 and 2010 (unaudited) 2 Consolidated Statements of Cash Flows for the Three months ended March 31, 2011 and 2010 (unaudited) 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosure About Market Risk 29 Item 4. Controls and Procedures. 29 PART II - OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 30 Item 6. Exhibits. 30 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. China Carbon Graphite Group, Inc.and subsidiaries Consolidated Balance Sheets March 31, 2011 December 31, 2010 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Restricted cash - Trade accounts receivable, net of allowance of $2,522,385 and $$2,505,867 as of March 31, 2011 and December 31, 2010 Notes receivable Advance to suppliers Inventories Prepaid expenses Other receivables Total current assets Property and Equipment, net ConstructionIn Progress Land Use Rights, Net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Advance from customers Short-term bank loans Notes payable - Taxes payable - Other payables Dividends payable Total current liabilities Amount Due to ARelated Party Warrant Liabilities Total liabilities Stockholders' Equity Convertible series A preferred stock, par value $0.001 per share, authorized 20,000,000 shares, none issued and outstanding at March 31, 2011 and December 31, 2010 - - Convertible series B preferred stock, par value $0.001 per share, authorized 3,000,000 shares, issued and outstanding 611,980 and 1,225,000 shares at March 31, 2011 and December 31, 2010, respectively. Common stock, par value $0.001 per share, authorized 100,000,000 shares, issued and outstanding 22,083,039 and 20,520,161 shares at March 31, 2011 and December 31, 2010, respectively Deferred consulting fee - ) Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ - The accompanying notes are an integral part of this statement. -1- China Carbon Graphite Group, Inc and subsidiaries Consolidated Statements of Income and Comprehensive Income (Unaudited) Three months ended March 31, Sales $ $ Cost of Goods Sold Gross Profit Operating Expenses Selling expenses General and administrative Depreciation and amortization Income from Operations Other Income (Expenses) Interest expense ) ) Other income - Change in fair value of warrants ) ) ) Income (Loss) Before Income Tax Expense ) Income Tax Expense - - Net Income (Loss) ) Other Comprehensive Income Foreign currency translation gain (loss) ) Total Comprehensive Income (loss) $ $ ) Share Data Basic earnings (loss) per share $ $ ) Diluted earnings (loss) per share $ $ ) Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted The accompanying notes are an integral part of this statement. -2- China Carbon Graphite Group, Inc and subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three months ended March 31, Cash flows from operating activities Net Income (loss) $ $ ) Adjustments to reconcile net cash provided by operating activities Depreciation and amortization Bad debt expenses - Stock compensation - Change in fair value of warrants Change in operating assets and liabilities Trade accounts receivable ) Notes receivable Other receivables ) Advance to suppliers ) ) Inventories ) ) Prepaid expenses ) Accounts payable and accrued expenses Notes payable - Advance from customers ) Taxes payable ) Other payables Net cash provided by operating activities Cash flows from investing activities Acquisition of property and equipment ) ) Acquisition of land use rights - ) Construction in progress ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuing series B preferred stock - Proceeds from warrants exercise Dividends paid ) - Increase of restricted cash ) - Proceeds from short-term loans Payments from short-term loans ) - Proceeds from amount due to a related party - Payments from amount due to a related party ) - Proceeds from notes payable - Repayment of long term bank loans - - Net cash provided by financing activities Effect of exchange rate fluctuation ) Net increase in cash Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ Income taxes paid $
